Citation Nr: 0942993	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for service-connected lower lumbar strain with degenerative 
disc disease.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected right subclavian vein thrombosis.

3. Entitlement to service connection for a left knee 
disorder.

4. Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003 
and from August 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  Jurisdiction was 
subsequently assumed by the RO in St. Louis, Missouri.

The Board observes that the Veteran also filed a timely 
notice of disagreement with the denial of service connection 
for a right elbow disability.  However, this claim was 
granted by the RO in a rating decision issued in June 2007.  
As this decision was a full grant of the benefit sought on 
appeal, the claim is no longer before the Board. 

Additionally, the Board observes that a March 2009 
submission, when liberally construed, reveals a claim for an 
increased rating for service-connected tension headaches.  
This claim has not been adjudicated by the RO; therefore it 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. Service-connected lower lumbar strain with degenerative 
disc disease is manifested by range of motion of thoracic 
spine rotation to 30 degrees in each direction without pain 
or weakness; lumbar spine flexion to 60 degrees and lumbar 
spine extension to 15 degrees, limited by pain; lateral 
flexion to 30 degrees in each direction; mild lack of 
endurance and mild restriction on repetition; and positive 
straight leg raise at 70 degrees bilaterally, without reflex 
changes, motor weakness, or neurological abnormalities shown 
by EMG.  

2. Service-connected lumbar strain with degenerative disc 
disease does not result in physician-prescribed bed rest or 
incapacitation. 
3. Service-connected right subclavian vein thrombosis is 
manifested by a 2-3/4 inch healed surgical scar that was 
reddish in complexion, but nontender and nonadherent to the 
underlying tissue and the daily taking of Coumadin.

4. The medical evidence of record does not demonstrate a 
current diagnosis of a left knee disorder.

5.  A right knee disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent have not 
been met for service-connected lower lumbar strain with 
degenerative disc disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2. The criteria for a rating in excess of 10 percent have not 
been met for service-connected right subclavian vein 
thrombosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Codes 7199-7121 (2009).

3. A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A right knee disorder was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2005 with regard to his service 
connection claims, prior to the initial unfavorable AOJ 
decision issued in September 2005.  An additional letter was 
sent in March 2006, which provided the evidence required to 
establish disability ratings and effective dates.

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claims, these claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board notes that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board observes that, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) 
and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  
In the present case, the Board sees that, subsequent to the 
March 2006 notice with regard to disability ratings, the 
Veteran was provided with an SOC and SSOC; therefore, any 
deficiency of timing with respect to the notice relevant to 
disability ratings was rectified by subsequent adjudication. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the 
above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, private treatment records, and the reports of June 
2005 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiners reviewed the claims file, noting 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  They then provided the information necessary to 
support the diagnosis, or lack thereof, with regard to a left 
knee disorder and information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating for the service-
connected lower back disorder.  For these reasons, the Board 
finds that the June 2005 VA examinations are adequate for 
rating purposes with respect to the left knee and back 
claims.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

With regard to the Veteran's service-connected right 
subclavian vein disability and the claimed right knee 
disorder, the Board observes that the June 2005 VA 
examinations do not specifically state that there is no 
swelling of the right arm, but merely do not report that 
swelling exists.  Additionally, as there is evidence of a 
current right knee disorder, a VA opinion is necessary in 
this case.  However, the Board observes that the Veteran was 
scheduled for a VA examination in May 2008 to assess the 
current nature and severity of his service-connected spine 
and vein disabilities, as well as to determine the existence 
and etiology of any current right knee disorder.  However, 
the Veteran failed to report.  He was advised of such failure 
in the July 2009 SSOC, and he has not shown good cause for 
not reporting so as to warrant scheduling of another 
examination.  See 38 C.F.R. § 3.655.

Additionally, the Board notes that the record documents that 
the Veteran did attend a June 2009 VA examination with 
respect to another claim, and that the address noted on that 
report is the same address to which all other VA 
communications have been sent.  Thus, the Board sees no 
documentation that suggests that any examination notice for 
the May 2008 VA examination may have been sent to the 
incorrect address.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board determines that the claims 
will be evaluated on the evidence of record.  38 C.F.R. § 
3.655.   Further development and additional efforts to assist 
or notify the Veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Therefore, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
Accordingly, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected lumbar 
spine and right subclavian vein disabilities.




Lower lumbar strain with degenerative disc disease

The Veteran's service-connected lower lumbar strain with 
degenerative disc disease is currently assigned a 20 percent 
rating evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).  The Veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.  He 
particularly argues that he suffers frequent aggravation of 
the disability resulting in incapacitation. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2009).

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The relevant medical evidence includes private treatment 
records and the report of a June 2005 VA examination.  At 
this examination, the Veteran had subjective complaints of 
constant mid-low back pain and pain with bending and with 
rolling over at night.  The examiner noted that the Veteran's 
back moved easily the day of examination.  The thoracic spine 
rotated to 30 degrees in each direction without pain or 
weakness.  The lumbar spine flexed to 60 degrees and extended 
to 15 degrees, limited by pain. The examiner noted no muscle 
spasm.  Lateral flexion was to 30 degrees in each direction.  
Straight leg raise was positive at 70 degrees bilaterally, 
but there were no reflex changes and no motor weakness was 
observed.  The examiner discussed the results of a September 
2004 MRI that showed bulging discs throughout the spine, but 
indicated that these findings were not abnormal.  He 
indicated that there were no degenerative changes shown.  The 
examiner also reported that an EMG had revealed no 
neurological abnormalities, with the exception of a small 
branch of the tibial nerve and that the etiology of that 
deficiency was unknown.  The examiner concluded by saying 
that there was mild lack of endurance and mild restriction on 
repetition, but no lack of coordination.  

Private treatment records reveal that the Veteran was seen in 
an emergency room for back spasms after bending over while 
painting.  The record reveals that the Veteran was prescribed 
medication and sent home, which, the Board notes is contrary 
to his account of incapacitation.  

There is no other relevant medical evidence of record.  The 
Board notes that the Veteran failed to report for a May 2008 
VA examination.  

Based on the above, the Board determines that a rating in 
excess of 20 percent for service-connected lower lumbar 
strain with degenerative disc disease is not warranted.  A 
rating in excess of 20 percent is not appropriate without 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  No ankylosis is documented, and 
even with consideration of pain, the Veteran's forward 
flexion is not limited to 30 degrees or less.  

The Board has also considered whether a rating in excess of 
20 percent is warranted for incapacitation episodes under the 
Formula for Rating IVDS.  However, although the Veteran 
states that he has had several incapacitation episodes 
requiring hospitalization, the only specific episode he 
points to occurred in June 2005, at which time he was not 
hospitalized nor noted to be incapacitated.  Without medical 
evidence showing that the Veteran has incapacitating episodes 
requiring physician-prescribed bed rest, assignment of a 
rating pursuant to the Formula for IVDS is not warranted.  
Any self-imposed rest periods are not incapacitating episodes 
as contemplated by VA regulations.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the Veteran's lumbar 
spine disability.  However, the Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected back disability are contemplated in the 20 percent 
rating.  There is no indication that pain, weakness, lack of 
endurance, fatigability or incoordination due to the 
Veteran's back disability has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. 
§§ 4.40, 4.45; DeLuca.

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected lower 
lumbar strain with degenerative disc disease.  However, 
although the Veteran may speak to symptoms he experiences, 
such as pain, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability, to include 
performing and documenting any necessary tests and 
measurements.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Right subclavian vein thrombosis

The Veteran's service-connected right subclavian vein 
thrombosis is currently assigned a 10 percent rating 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
7199-7121 (2009).  The Veteran contends that his symptomology 
is worse than is contemplated under such rating.  He 
particularly argues that he endures frequent swelling and 
fatigue, as well as modification of his eating habits to 
prevent complications of the disability.  Therefore, he 
contends that a higher rating should be assigned.  

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Diagnostic Code 7121, for post-phlebitic syndrome, provides 
for a 10 percent evaluation for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent evaluation.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  38 C.F.R. § 4.104, Diagnostic 
Code 7121.

At a June 2005 VA examination, the Veteran reported a mild 
degree of swelling of the right upper extremity.  The 
examiner noted a 2-3/4 inch healed scar, associated with 
surgery for the right subclavian vein thrombosis; the scar 
was reddish in complexion, but nontender and nonadherent to 
the underlying tissue.  The Veteran was noted to be taking 
Coumadin daily.  No swelling of the right arm was objectively 
documented either at this examination or the orthopedic 
examination discussed above.  

A September 2005 vein study revealed no evidence of right 
upper extremity deep venous thrombosis; thrombosis of the 
proximal one-half and very distal right forearm cephalic vein 
was documented.  There is no other objective evidence of 
record relevant to the claim.  The Board notes that the 
Veteran failed to report for a May 2008 VA examination.  

Based on the above, the Board determines that a rating in 
excess of 10 percent for service-connected right subclavian 
vein thrombosis is not warranted.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
swelling in his right upper extremity.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
its decision, the Board has accepted as true the Veteran's 
statements - to the extent they are competent - but greater 
weight is given to the medical evidence of record.  Thus, in 
this case, the Board notes that the Veteran complained of 
swelling of his right arm at the June 2005 VA examination and 
in a September 2005 statement.  Nevertheless, the June 2005 
VA examiner did not document any observations of swelling of 
the right upper extremity.  Further, the record does not show 
that the Veteran has sought treatment for his right 
subclavian vein disability, which the Board finds calls into 
question the Veteran's assertions that his edema is 
persistent and warrants a higher rating.  Therefore, after 
consideration of the entire record, the Board concludes that 
an initial rating in excess of 10 percent for service-
connected right subclavian vein thrombosis is not warranted.  

Other considerations

The Board has also given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the present case, the Board finds 
no evidence that the Veteran's functional limitation requires 
application of alternate rating codes.  In particular, the 
Board notes that although the Veteran had a positive straight 
leg raise upon VA examination, neurological testing revealed 
no neurological disability associated with the Veteran's 
service-connected back disability.  Therefore, a rating in 
excess of 20 percent for service-connected lower lumbar 
strain with degenerative disc disease is not warranted.  
Further, the Veteran's surgical scar associated with his 
service-connected right vein disability was documented as 
nontender.  Therefore a separate evaluation for the scar is 
not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7804, 
7805.  
 
The Board notes that an extra-schedular rating is a component 
of a claim for an initial rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected lower lumbar strain with 
degenerative disc disease or right subclavian vein thrombosis 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board notes the Veteran's arguments that 
the disabilities cause incapacitation and interference with 
his daily activities; however, the competent evidence does 
not reveal frequent incapacitation or hospitalization or 
interference with employment that is beyond that already 
compensated in the rating schedule.  In addition, the Board 
acknowledges the Veteran's claims that his disabilities are 
depressing; however, the Board also sees that a separate 
claim for service connection for depression has been 
adjudicated by the RO, and as this is a disability distinct 
from those on appeal, consideration of such concerns is 
outside the Board's purview in this decision.  Therefore, the 
Board determines that extra-schedular referral is not 
necessary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, as reflected by the above discussion, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to initial ratings in excess of those 
assigned.  Therefore, the claims must be denied.

III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Service treatment records reveal that the Veteran suffered 
from bilateral knee pain for several years.  An MRI was 
interpreted to show a tear of the lateral meniscus posterior 
horn of each knee.  The Board notes that the June 2005 VA 
orthopedic examiner indicated that, in his experience, the 
in-service MRI could just have easily been read as showing a 
normal knee.  However, affording the benefit of the doubt to 
the Veteran, the Board concludes that the Veteran meets the 
criteria of an in-service event or injury related to the left 
and right knees.

However, there is no evidence of a current disability of the 
left knee.  In this regard, the Board notes that the June 
2005 VA orthopedic examiner found no objective evidence of a 
disability of the left knee, noting normal range of motion, 
intact ligaments, and no swelling or tenderness.  None of the 
other objective post-service evidence of record reveals 
complaint, treatment, or diagnosis for the left knee.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

With regard, to the right knee, the Board observes that a 
November 2006 private treatment record from Dr. JFCV states 
that the Veteran has a diagnosis of chronic antalgic injury 
of the rear part of the lateral meniscus of the right knee.  
As this evidence suggests the presence of a current 
disability of the right knee, the Veteran was scheduled for a 
VA examination in May 2008 to ascertain the existence and 
etiology of a right knee disability.  However, as discussed, 
the Veteran failed to report for this examination.  
Therefore, there is no competent evidence of a causal 
relationship between any current disorder of the right knee 
and the Veteran's military service.  
 
The Board has noted the Veteran's statements in support of 
his claims.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, under 
certain circumstances, the Veteran is competent to offer 
evidence of a diagnosis, for example, when the disability is 
diagnosable by mere observation of the symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, with regard to most disabilities only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Hence, in this case, the Veteran is competent to 
describe symptoms, such as knee pain; however, he is not 
competent to assign diagnosis to a disability or to ascribe 
any currently diagnosed disability to his military service.  
Thus, he is not competent to state that he has a disability 
of the left knee or that he has a right knee disability 
related to his military service.  Absent objective evidence 
of a left knee disability or a causal relationship between 
any right knee disability and his military service, the 
Veteran's claims must be denied. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claims that he has a 
current left knee and right knee disorder related to his 
military service, the preponderance of the evidence is 
against the Veteran's claims for service connection.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 20 percent for service-
connected lower lumbar strain with degenerative disc disease 
is denied.

An initial rating in excess of 10 percent for service-
connected right subclavian vein thrombosis is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


